rrt                                    Case 1:19-cv-00900 Document 1-1 Filed 03/29/19 Page 1 of 1
       {\}

                                           SUPERIOR COURT OF TITE DISTRICT OF COLT'MBIA
                                                         CTVILDTVISION




                                                                 Plaintiff
                                                                                                 19-00009t4
                                             vs    l.1mtc6, e     L[h+o                   Cffu, AcrIo.N   No.' lliri.',   '

                                                               lAo tu           ot.
                                                               Ua).wa3n, Dc

                                                            Defendants

                                                     Secce        f      5ervrco
                                            9so #.sl- t-u: CO




                                                                                           ctla 1-lq
                                                                                            Phonet
                                                                                                                      \, J(rY
           TR]     cr oF           C.oLUI&IA, ss
                  )Ww [fuft.statement of
      fdsr;c tffijr.t r"d t.*
                                                                      being lirst duly s\ orn on oath deuoses and savs that the
                                                                      amount owing by defendant to the paintiff, excl'usive of all
                   grounds
      set-o-ff and .iust                      of defense.

                                                                                 f..l rX#t,.
                                                                              @aintill                                        Agent)
                                                                                              J.,
                                                                                             q.--ii
      Subscribed and sworn to before me this                                     day of                                   20   _.

      FORITI   C11l0I3/ Nor   0O
